Case 5:20-cr-00541-JKP Document 4 Filed 10/29/20 Page 1of1

UNITED STATES DISTRICT COURT BCT 49 2029
WESTERN DISTRICT OF TEXAS CKERK, U.S/DISTRICT COURT
Ww ISTRICT OF TEXAS

   

BY. 2
DEPUTY CLERK

UNITED STATES OF AMERICA,

VS

Case Number: 5:20-MJ-01337-1-
HJB

CAMERON EMERSON CASEY
RANKIN,

Defendant

ORDER APPOINTING COUNSEL

The above named Defendant has testified under oath, or has otherwise satisfied this court, that he/she
is financially unable to obtain counsel and does not wish to waive representation by counsel.

Therefore, in the interest of justice, John Joseph Ritenour Jr. , is hereby appointed to represent the
defendant in the above-styled and numbered cause.

This appointment shall remain in effect until further order of this court.
Itis so ORDERED this 29th day of October, 2020.

a JR.

Hdnry iF Bemporaft.
U.S. Magistrate Judge
